Citation Nr: 1743857	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  15-30 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for a bilateral hearing loss disability, evaluated as noncompensable prior to March 27, 2017 and as 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1950 to December 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  This appeal is currently under the jurisdiction of the Atlanta, Georgia RO.  The June 2014 rating decision granted service connection for bilateral hearing loss disability and assigned a noncompensable rating.  During the pendency of the appeal, the RO granted an increased 50 percent evaluation effective March 27, 2017.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

In February 2017, the Board remanded this matter to the Agency of Original Jurisdiction.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In a written and signed statement received in August 2017, prior to the promulgation of a Board decision, the Veteran indicated that he no longer wished to pursue the appeal for an increased initial rating for bilateral hearing loss.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issue of an increased rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written and signed statement from the Veteran, received in August 2017, the Veteran withdrew the perfected appeal of an increased rating for service-connected bilateral hearing loss.  As the Veteran has withdrawn the appeal on this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice.  38 U.S.C.A. § 7104 (West 2014).


ORDER

The appeal is dismissed.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


